Name: Commission Regulation (EEC) No 15/81 of 1 January 1981 fixing, for the period 1 January to 30 April 1981, the Community offer price for pears applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 / 31 . 1 . 81 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 15/81 of 1 January 1981 fixing, for the period 1 January to 30 April 1981 , the Community offer price for pears applicable with regard to Greece calculation of producer prices shall be those recorded for a home-grown product with defined commercial characteristics on the representative market or markets situated in the production areas where prices are lowest, for the products or varieties which represent a considerable proportion of production marketed throughout the year or for part of it , which are of quality class I and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each rep ­ resentative market is being calculated , prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Wherpas application of the abovementioned criteria results in the Community offer prices for pears for the period 1 January to 30 April 1981 being fixed at the level set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ( 1 ), Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1981 fixing, in respect of fruit and vegetables , the general rules for implementing the 1979 Act of Accession ( 2), and in particular Articie 9 ( 1 ) thereof, Whereas under Article 75 of the Act of Accession , a compensatory mechanism is to be introduced applying to imports into the Community as constituted before the accession of Greece , hereinafter called 'the Community of Nine', of Greek fruit and vegetables for which an institutional price is fixed ; Whereas Article 75 (2 ) (a) of the Act of Accession provides that a Community offer price is to be calculated annually on the basis , on the one hand, of the arithmetic mean of producer prices of each Member State of the Community of Nine increased by the cost of packing the fruit and transporting it from the areas of production to the representative centres of Community consumption and , on the other hand of the trend of production costs in the fruit and vegetable sector ; whereas these producer prices are to be the average of the price quotations recorded over the three years prior to the date of fixing the Community offer price ; whereas , however, the annual Community offer price may not exceed the level of the reference price applied to imports from third countries ; Whereas in accordance with Article 3 of Council Regulation (EEC) No 10 / 81 the prices taken for the HAS ADOPTED THIS REGULATION : Article 1 For the period 1 January to 30 April 1981 the reference price for pears other than perry pears (subheading ex 08.06 B II of the Common Customs Tariff) shall be 32-08 ECU per 100 kilograms net of packed class I fruit , all sizes . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . O OJ No L 1 , 1 . 1 . 1981 , n . 17 .